—In two related actions, inter alia, to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (G. Aronin, J.), dated February 3, 1999, which granted the defendant’s motion for summary judgment dismissing the complaints.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaints. After the defendant made a prima facie showing of its entitlement to summary judgment as a matter of law, the plaintiffs failed to meet their burden of producing evidentiary proof in admissible form sufficient to establish the existence of material issues of fact requiring a trial of the actions (see, Zuckerman v City of New York, 49 NY2d 557, 562). O’Brien, J. P., Ritter, Santucci and Florio, JJ., concur.